DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/03/2021 is acknowledged.
Claims 25-32,34,43,52-59,61,63, and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.

Information Disclosure Statement
The information disclosure statement filed 05/02/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of reference 5 and 16 have been included. Additionally reference 3 appears to contain a typographical error in the citation of the author’s name. Examiner also notes that it appears that the citation of reference 16 may also be incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance 

Drawings
The drawings are objected to because the photograph of Fig. 7 is blurry and cannot be clearly seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fichtinger et al. (US 2010/0239144, September 23, 2010, Applicant submitted prior art via the IDS, hereinafter “Fichtinger”).
Regarding claims 1, 9, and 17, Fichtinger discloses an apparatus, method and a non-transitory computer-accessible medium having stored thereon computer- executable instructions (“a computer program stored on storage media compatible with the computer” [0020]) for determining a location of at least one radioactive seed within a body (“assessing marker placement in the anatomy of a subject during a medical intervention [...] the markers may be radioactive seeds” [0018]-[0019]), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
receiving first imaging information of the at least one radioactive seed within the body based on a first imaging modality(“process X-ray images, MRI images, or pre-implant plan images to construct a second volume, the second volume including at least a portion of the markers” [0020]); 
receiving second imaging information of the at least one radioactive seed within the body based on a second imaging modality (“process ultrasound images to construct a first volume, the first volume including at least a portion of the markers” [0020]); and 
determining the location of the at least one radioactive seed within the body based on the first and second imaging information (“produce a combined image; and assessing marker placement in the subject's anatomy based on the combined image.” [0018]; also see “Information relating to the marker or seed location, which may be obtained from both imaging technologies” [0036]).

Regarding claim 2, Fichtinger further discloses wherein the first imaging modality is computed tomography (“computed tomography (CT)” [0025], Figs. 1A-C and corresponding descriptions; [0065]).

Regarding claim 3, Fichtinger further discloses wherein the second imaging modality is an ultrasound (“ultrasound” [0025], Figs. 1A-C and corresponding descriptions; [0065]).

Regarding claim 4, Fichtinger further discloses wherein the ultrasound is a transrectal ultrasound (“TRUS” [0065]; also see [0006]).

Regarding claim 5, Fichtinger further discloses wherein the computer arrangement is further configured to receive third information related to a seed implantation plan for at least one patient (“the terms "pre-implant plan" and "pre-operative plan" refer to the planned distribution of markers or seeds in the material being imaged. For example, in a medical intervention, the pre-implant plan may be the clinician's planned distribution of brachytherapy seeds or markers in the tissue or organ under consideration. For example, the pre-implant plan for a brachytherapy procedure may provide a list of seeds in the coordinate frame of the brachytherapy system.” [0035]).

Regarding claim 7, Fichtinger further discloses wherein the first imaging information is in a first imaging space (CT imaging space, Fig. 4, re-produced below, and corresponding description), and the second imaging information is in a second imaging space (TRUS imaging space, Fig. 4 and corresponding description).

    PNG
    media_image1.png
    455
    721
    media_image1.png
    Greyscale


	Regarding claim 8, Fichtinger further discloses wherein the computer arrangement is further configured to transform the first imaging information from the first imaging space to the second imaging space (registering TRUS and CT volumes, Fig. 4 and corresponding description; also see “For the first registration, the transformation parameters are initialized with an initial guess, discussed below. Then, a similarity measure evaluates the degree of matching between the transformed moving volume and the fixed volume. The measure may be, for example, mutual information or normalized correlation.” [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger as applied to claim 1 above and further in view of Piper (US 8,908,940 B1, December 9, 2014).
	Regarding claim 6, Fichtinger discloses the limitations of claim 5 as stated above. Fichtinger further discloses wherein the at least one radioactive seed includes a plurality of radioactive seeds ([0004]; “cloud of seeds” [0065]; e.g. “48 seeds 210” [0077]).
	Although Fichtinger discloses determining a first location of each radioactive seed of the radioactive seeds in the body, as shown above regarding claim 1, and a second proposed location in the body of the at least one patient for each radioactive seed contained in the third information, as shown above regarding claim 5, Fichtinger fails to disclose wherein the computer arrangement is further configured to compare a first location of each radioactive seed of the radioactive seeds in the body of the at least one patient with a second proposed location in the body of the at least one patient for each radioactive seed contained in the third information.
	However, Piper teaches in the same field of endeavor, wherein the computer arrangement is further configured to compare a first location of each radioactive seed of the radioactive seeds in the body of the at least one patient with a second proposed location in the body of the at least (“FIG. 7 represents medical image data at a point in time during or after a radiation treatment procedure has been performed. The example illustrated in FIG. 7 shows the location of seeds 702 following a radiation seed therapy procedure. The location of the seeds 702 [first location] may be compared with the location of a seed in FIG. 5 [second proposed location].” col. 5, l. 59- col. 6, l. 10; also see col. 5, ll. 45-58, Figs. 5, 7 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fichtinger with wherein the computer arrangement is further configured to compare a first location of each radioactive seed of the radioactive seeds in the body of the at least one patient with a second proposed location in the body of the at least one patient for each radioactive seed contained in the third information as taught by Piper in order to optimize the treatment plan by accounting for seed displacements and migrations (col. 5, l. 45- col. 7, l. 10 of Fichtinger). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793